       Case 6:21-cv-00051-ADA Document 14-13 Filed 03/31/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


BCS SOFTWARE, LLC,                            §
                                              §
                     Plaintiff,               §
                                              §
       v.                                     §
                                                Civil Action No. 6:21-CV-00051-ADA
                                              §
ZOHO CORPORATION                              §
                                              §
                     Defendant.               §
                                              §

                     ORDER GRANTING MOTION TO TRANSFER

       The Court, having reviewed and considered Defendant Zoho Corporation’s Motion to

Transfer Venue to the Austin Division, does hereby ORDER that the above-captioned action be

TRANSFERRED to the Austin Division.



IT IS SO ORDERED.

SIGNED this ____ day of _____________________, 2021.



                                        ____________________________________________
                                        HONORABLE ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT JUDGE




                                              1
